DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-8 in the reply filed on 17 November 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 November 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher (US 3,810,829).
As to claim 1, Fletcher discloses a system for use with a volume of metal particles suspended in electroplating solution, said system comprising: 
	a positional tip operable to have a positive electrical bias (#16 OR #18); 

	a metal base depositing system operable to deposit a metal base (platform 12); 
	a controller operable to control said positional tip to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution (#28); and 
	a voltage controller operable to provide the positive electrical bias to said positional tip and to provide a negative electrical bias to said metal base so as to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution and so as to three-dimensionally print a metal shape (#28).

As to claim 2, Fletcher further discloses wherein said positional tip and said dispenser are a unitary device. (See Fig. 2 with dispense are at #16 area and #18 positional tip).

As to claim 3, Fletcher further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution. (col. 2 line 70 -  col. 3 line 13, col. 3 lines  31-68). 

As to claim 6, Fletcher further discloses wherein said positional tip and said dispenser are separate components. (Fig. 1 tip 18 dispense 22).

As to claim 7, Fletcher further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution. (col. 2 line 70 -  col. 3 line 13, col. 3 lines  31-68). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 8,402,915 B2) in view of Fletcher.
As to claim 1, Chen discloses a system for use with a volume of metal particles suspended in electroplating solution (Fig. 1), said system comprising: 

	a dispenser operable to dispense at least one of the metal particles and the electroplating solution (Fig. 1 #s 110/1135 and #120/1235) 
	a metal base depositing system operable to deposit a metal base (#150); 
	a voltage controller operable to provide the positive electrical bias to said positional tip and to provide a negative electrical bias to said metal base so as to electroplate metal onto said metal base from the metal particles suspended in the electroplating solution and so as to three-dimensionally print a metal shape (#125 col. 3 lines 8-15).
	Chen discloses moving the dispensers and tips over the surface of the metal base depositing system (col. 1 lines 50-60) but fails to explicitly discloses a controller operable to control said positional tip to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution.
	Fletcher discloses using a controller to control said positional tip to move and to control said dispenser to dispense the at least one of the metal particles and the electroplating solution over the metal base being processed (#28).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to move the tip and control the dispense to dispense as taught by Fletcher in the system of Chen because it allows for control of the plating process and locations of the positional tip and dispensers relative the substrate being plated based on the design of the desired deposit (Fletcher col. 2 line 70 -col. 3 line 13, col. 3 lines  31-68).

As to claim 2, Chen further discloses wherein said positional tip and said dispenser are a unitary device. (See Fig. 2 with dispense are at #16 area and #18 positional tip).

As to claim 3, Chen, as modified by Fletcher, further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution. (Fletcher col. 2 line 70 -  col. 3 line 13, col. 3 lines  31-68). 

As to claim 4, Chen further discloses wherein said dispenser comprises a first dispensing portion operable to dispense the metal particles as a layer of powder (#110 Fig. 1) and a second dispensing portion operable to subsequently dispense the electroplating solution within a portion of the layer of powder (#120 Fig. 1).

As to claim 5, Chen further discloses wherein said positional tip and said second dispensing portion are a unitary device. (See Fig. 1).

As to claim 6, Chen further discloses wherein said positional tip (#1236) and said dispenser (#110) are separate components.

As to claim 7, Chen, as modified by Fletcher, further discloses wherein said controller is operable to control said positional tip to move and to control said dispenser to dispense the metal particles suspended in the electroplating solution. (Fletcher col. 2 line 70 -  col. 3 line 13, col. 3 lines  31-68). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as modified by Fletcher, as applied to claim 1 above, and further in view of Schwartz et al (US 2007/0089993 A1).
As to claim 8, Chen further discloses wherein the positional tip comprises an dispensing tip (#110 ) and an electroplating tip (#120) , wherein the dispensing tip is operable to dispense the metal particles suspended in electroplating solution (, wherein the electroplating tip has a connecting portion and an electroplating portion, wherein the connecting portion is operable to connect to the dispensing tip (#130), and wherein the electroplating portion is arranged so as to contact a portion of the dispensed metal particles suspended in electroplating solution and is operable to receive the positive electrical bias from the voltage controller (#1233).
	Chen, as modified by Fletcher, fails to explicitly disclose wherein the dispensing tip #110 is made of an insulating material.
	Schwartz discloses wherein the body of a plating nozzle is formed of an insulating material ([0035]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an insulating material for the body as taught by Schwartz for the sidewalls of the dispensing tip for powder of Chen because said material is recognized for the intended use of forming nozzles for deposition when selecting from either conductive or nonconductive materials for forming said structures amounting from an obvious selection from a limited number of options, insulating or conductive, to try in forming said body. See MPEP 2143 A and E and 2144.07).
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795